Exhibit 10.1

 

AMENDMENT NUMBER TWO

to the

Amended and Restated Letter Agreement

dated as of October 1, 2004

by and among

NEW CENTURY MORTGAGE CORPORATION

NC CAPITAL CORPORATION

NEW CENTURY CREDIT CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER TWO (this “Amendment Number Two”) is made this 3rd day of
November, 2004, among NEW CENTURY MORTGAGE CORPORATION, having an address at
18400 Von Karman, Suite 1000, Irvine, California 92612 (“NC Mortgage”), NC
CAPITAL CORPORATION, having an address at 18400 Von Karman, Suite 1000, Irvine,
California 92612 (“NC Capital”), NEW CENTURY CREDIT CORPORATION, having an
address at 18400 Von Karman, Suite 1000, Irvine, California 92612 (“NC Credit”)
and CITIGROUP GLOBAL MARKETS REALTY CORP., having an address at 390 Greenwich
Street, New York, New York 10013 (“Citigroup”) to the AMENDED & RESTATED LETTER
AGREEMENT, dated as of October 1, 2004, among NC Mortgage, NC Capital, NC Credit
and Citigroup, as amended (the “Letter Agreement”).

 

RECITALS

 

WHEREAS, NC Mortgage, NC Capital and NC Credit have requested that Citigroup
agree to amend the Letter Agreement to make permanent the temporary increase of
sublimit with respect to Special Risk Mortgage Loans as more expressly set forth
below and Citigroup has agreed to such request.

 

WHEREAS, as of the date of this Amendment Number Two, each of NC Mortgage, NC
Capital and NC Credit represents to Citigroup that it is in compliance with all
of the representations and warranties and all of the affirmative and negative
covenants set forth in the Letter Agreement and the Amended and Restated
Purchase and Sale Agreement, dated as of October 1, 2004, among NC Capital, NC
Credit and Citigroup (the “Purchase and Sale Agreement”) and is not in default
under the Letter Agreement or the Purchase and Sale Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of November 3, 2004, the sixth paragraph of Section 2(a)
of the Letter Agreement is hereby deleted in its entirety and replaced with the
following:

 

The maximum amount of Special Risk Mortgage Loans on the Financing Line shall
not exceed 10% of the aggregate principal balance of all of the Mortgage Loans
on the Financing Line at any one time.

 



--------------------------------------------------------------------------------

SECTION 2. Effective as of November 3, 2004, Section 2(b)(i) of the Letter
Agreement is hereby deleted in its entirety and replaced with the following:

 

(i) the maximum Financing Line with respect to Special Risk Mortgage Loans shall
not exceed 10% of the aggregate principal balance of all of the Mortgage Loans
on the Financing Line at any one time (of which no more than 2% shall be first
lien Mortgage Loans that have unpaid principal balances less than $50,000 and no
more than 10% shall be second lien Mortgage Loans);

 

SECTION 3. Fees and Expenses. NC Capital agrees to pay to Citigroup all fees and
out of pocket expenses incurred by Citigroup in connection with this Amendment
Number Two (including all reasonable fees and out of pocket costs and expenses
of Citigroup’s legal counsel incurred in connection with this Amendment Number
Two), in accordance with Section 5(i) of the Letter Agreement.

 

SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Letter Agreement.

 

SECTION 5. Representations. In order to induce Citigroup to execute and deliver
this Amendment Number Two, NC Capital, NC Mortgage and NC Credit hereby
represent to Citigroup that as of the date hereof, after giving effect to this
Amendment Number Two, each of NC Capital, NC Mortgage and NC Credit is in full
compliance with all of the terms and conditions of the Letter Agreement and the
Purchase and Sale Agreement and no Termination Event or material adverse change
has occurred under the Letter Agreement and no Seller default or Seller Event of
Default has occurred under the Purchase and Sale Agreement.

 

SECTION 6. Limited Effect. This Amendment Number Two shall become effective upon
the execution hereof by the parties hereto. Except as expressly amended and
modified by this Amendment Number Two, the Letter Agreement shall continue in
full force and effect in accordance with its terms. Reference to this Amendment
Number Two need not be made in the Letter Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Letter
Agreement, any reference in any of such items to the Letter Agreement being
sufficient to refer to the Letter Agreement as amended hereby.

 

SECTION 7. GOVERNING LAW. THIS AMENDMENT NUMBER TWO SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

-2-



--------------------------------------------------------------------------------

SECTION 8. Counterparts. This Amendment Number Two may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NC Capital, NC Mortgage, NC Credit and Citigroup have caused
this Amendment Number Two to be executed and delivered by their duly authorized
officers as of the day and year first above written.

 

CITIGROUP GLOBAL MARKETS REALTY CORP. By:  

/s/ Evan Mitnick

Name:

 

Evan Mitnick

Title:

 

Director

NC CAPITAL CORPORATION By:  

/s/ Kevin Cloyd

Name:

 

Kevin Cloyd

Title:

 

President

NEW CENTURY MORTGAGE CORPORATION

By:  

/s/ Kevin Cloyd

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President

NEW CENTURY CREDIT CORPORATION

By:  

/s/ Kevin Cloyd

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President

 

-4-